--------------------------------------------------------------------------------

Exhibit 10.12
 
MARSHALL HOLDINGS INTERNATIONAL, INC.
CHARTER OF THE FINANCE COMMITTEE


1.              Purpose.  Acting pursuant to Section 78.125 of the Nevada
Revised Statutes and Article III of the Company’s Bylaws, the Board of Directors
has established a Finance Committee for the purpose of overseeing all areas of
corporate finance for the Company and its subsidiaries, including capital
structure, equity and debt financings, capital expenditures, cash management,
banking activities and relationships, investments, foreign exchange activities
and share repurchase activities.


2.              Membership.  The Committee will consist of a minimum of three
members of the Board of Directors, the majority of whom shall meet the same
independence and experience requirements of the Audit Committee of the Company
and the applicable provisions of federal law and the rules and regulations
promulgated thereunder and the applicable rules of The Nasdaq Stock Market, the
New York Stock Exchange, or any other exchange where the shares of the Company
may be listed or quoted for sale.  The members of the Committee are recommended
by the Nominating and Corporate Governance Committee and are appointed by and
serve at the discretion of the Board of Directors.


3.              Responsibilities.  The Finance Committee shall be responsible
for reviewing with Company management, and shall have the power and authority to
approve on behalf of the Board of Directors, any and all strategies, plans,
policies and actions related to corporate finance, including the following:


(a)            Capital structure plans and strategies and specific equity or
debt financings;


(b)            Capital expenditure plans and strategies and specific capital
projects;


(c)            Strategic and financial investment plans and strategies and
specific investments;


(d)            Mergers, acquisitions and divestitures;


(e)            Cash management plans and strategies and all activities relating
to cash accounts and cash investments portfolio, including the establishment and
maintenance of bank, investment and brokerage accounts; and


(f)             Plans and strategies for managing foreign currency exchange
exposure and other exposures to economic risks.


Notwithstanding the power and authority of the Committee to act on behalf of the
Board of Directors with respect to such matters, the Committee, in its
discretion, may submit any such matter, along with its recommendation with
respect thereto, to the full Board of Directors for consideration and approval.


4.              Authority.  Any action duly and validly taken by the Committee
pursuant to the power and authority conferred under this Charter shall for all
purposes constitute an action duly and validly taken by the Board of Directors
and may be certified as such by the Secretary or other authorized officer of the
Company.


5.              Meetings and Reports.  The Committee shall hold regular meetings
at least four times each year generally in conjunction with the regularly
scheduled meetings of the Board of Directors, and such special meetings as the
Chair of the Committee or the Chairman of the Board may direct.  The Committee
shall maintain written minutes of its meetings, which will be filed with the
minutes of the Board of Directors.  At each regularly scheduled meeting of the
Board of Directors, the Chair of the Committee shall provide the Board of
Directors with a report of the Committee’s activities and proceedings.
 
 

--------------------------------------------------------------------------------